NO. 07-05-0464-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 JANUARY 10, 2006
                          ______________________________

                           EX PARTE R. WAYNE JOHNSON
                        _________________________________

                               MEMORANDUM OPINION
                            _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Relator R. Wayne Johnson filed a notice of appeal on December 15, 2005.

However, he did not pay the $125 filing fee required from relators under Texas Rule of

Appellate Procedure 5. Nor did he file an affidavit of indigence per Texas Rule of Appellate

Procedure 20.1. By letter from this Court dated December 27, 2005, we informed relator

that “the filing fee in the amount of $125.00 has not been paid. Failure to pay the filing fee

within ten (10) days from the date of this notice may result in a dismissal.” TEX . R. APP. P.

42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex. App.--Amarillo 1998, pet.

ref’d). The deadline lapsed, and the fee was not received. Furthermore, relator’s motion

to proceed as a pauper was untimely and failed to comply with the requirements of Tex.

R. App. P. 20.1.

       Because relator failed to pay the requisite filing fee as directed by the court, we

dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                         Per Curiam